14 Mich. App. 277 (1968)
165 N.W.2d 308
MYERS
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN
Docket No. 3,370.
Michigan Court of Appeals.
Decided November 26, 1968.
John Richardson (Sanford Kesten, of counsel), for plaintiff.
Gault, Davison & Bowers, for defendant.
PER CURIAM:
The facts as stipulated to the trial court show that plaintiff Myers sharecropped for one Talt and his wife whose barn was burned while plaintiff was unloading baled straw into it. Defendant, at the time, insured Myers under a liability policy, by the terms of which it denied coverage. Talt sued Myers for the loss of the barn. In that suit wherein the insurance company refused to defend Myers, judgment was entered for Talt in an amount which exceeded the policy limits. Talt garnisheed the insurance company on the judgment *278 and the trial court in those proceedings found coverage under the policy. Defendant company thereupon paid the judgment up to the policy limits. Plaintiff herein sued for the excess of the judgment over the policy limits and the trial court based its judgment for defendant on a finding that there was no bad faith on the part of defendant in its refusal to defend or settle the claim against plaintiff herein. City of Wakefield v. Globe Indemnity Co. (1929), 246 Mich 645, represents the Michigan view which casts the burden upon the plaintiff to show bad faith on the part of the insurer, and the record showing no such bad faith, the judgment of the trial court is affirmed with costs to defendant.
FITZGERALD, P.J., and R.B. BURNS and ROBINSON, JJ., concurred.